Case 3:14-cr-00075-BJD-PDB Document 376 Filed 06/14/21 Page 1 of 2 PageID 6818




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                  NO. 3:14-cr-75-BJD-PDB

DAVID MING PON,

            Defendant.



                                   Order

      Claiming undue burden and no lawyer to represent him, David Ming
Pon moves to quash subpoenas for depositions scheduled for June 16 and 17,
2021, and for an indefinite stay pending resolution of his medical issues or a
90-day stay pending treatment of his medical issues and a decision by the
United States Supreme Court on his petition for a writ of certiorari. Doc. 371.
He represented he would file medical documentation of his unavailability by
June 11, 2021, Doc. 373, but did not.

      Considering the totality of the circumstances described in Mr. Pon’s
motion and the United States’ response (including previous accommodations
and his ability to attend the depositions from the comfort of his own home)
and considering the absence of medical documentation, the Court grants in
part and denies in part the motion, Doc. 371. By June 18, 2021, Mr. Pon
must provide the United States’ counsel three alternative dates and times in
June for his deposition. All other relief is denied. He provides no basis for
postponing his ex-wife’s deposition or for staying the matter indefinitely. His
Case 3:14-cr-00075-BJD-PDB Document 376 Filed 06/14/21 Page 2 of 2 PageID 6819




complaint about lacking representation does not change the result. He has
had ample time to retain a lawyer and provides no details of attempts or
plans to retain a lawyer.

      Ordered in Jacksonville, Florida, on June 14, 2021.




c:    Tysen Duva, Assistant United States Attorney
      Bonnie Glober, Assistant United States Attorney

      David Ming Pon (by USPS and email)
      5150 Fairway Oaks Drive
      Windermere, FL 34786
      Healall888@gmail.com
